FUNK, J.
Stanley Mansfield owner of a house adjoining the property of Edward M. Richardson, defendant, complains of the defendant that he is using approximately four feet of the land of said Mansfield for the purpose of maintaining a driveway between the two properties.
Richardson bases his right to such use upon a paragraph in their deed following the description, which reads, “Also subject to an 8 foot drive on property adjoining on the south.”
The title to both these properties had at one time been in a common grantor and this clause appears in each deed in Richardson’s claim of title.
Mansfield contends that Richardson has no right or easement in said driveway. Summit Common Pleas rendered judgment for Richardson. On appeal, the Court of Appeals held:
1. No particular words are necessary to grant an easement, and if words are used which clearly show an intention to give such easement, such intent will be carried into effect.
2. Although the wording of the deed in question indicates a reservation rather than an easement, the manifest intention of the grantor was to grant on easement.
Judgment of common pleas affirmed and decree entered accordingly.